OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
On the whole record, we cannot say that the Appellate Division was not justified in finding the proof of defendant’s guilt so overwhelming that the trial errors paled into harmlessness. In arriving at that conclusion, however, we disregard the course of speculation that led the majority at the Appellate Division to conjecture that considerations other than the erroneous denial of defendant’s application to preclude inquiry as to the prior conviction of assault with intent to rape motivated his failure to take the stand. Moreover, the exclusion of prior convictions is largely, if not completely, a matter of discretion which rests with the trial courts and fact-reviewing intermediate appellate courts.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.